 1
 2
 3
 4                          UNITED STATES DISTRICT COURT
 5                         CENTRAL DISTRICT OF CALIFORNIA
 6
 7                                                 CASE NO. 8:19-cv-01998 MWF (KS)
      Bureau of Consumer Financial
 8
      Protection, et al.,                           [PROPOSED]
 9                                                  STIPULATED PROTECTIVE
             Plaintiffs,                            ORDER
10
11                                                  Court: Hon. Michael W. Fitzgerald
            v.                                             Courtroom 5A
12
13    Consumer Advocacy Center Inc., d/b/a
      Premier Student Loan Center, et al.,
14
           Defendants.
15
16
17
18
     1.    A.     PURPOSES AND LIMITATIONS
19
          Discovery in this action is likely to involve production of confidential,
20
     proprietary, or private information for which special protection from public
21
     disclosure and from use for any purpose other than prosecuting this litigation may be
22
     warranted. Accordingly, the following parties hereby stipulate to and petition the Court
23
     to enter the following Stipulated Protective Order: Plaintiffs the Bureau of Consumer
24
     Financial Protection (Bureau), the State of Minnesota, the State of North Carolina, and
25
     The People of the State of California; active Defendants Albert Kim, Kaine Wen and
26
     TAS 2019 LLC; and active Relief Defendants Infinite Management Corp., 1st
27
28 Generations Holdings, LLC, and Sarah Kim (collectively, Stipulating Parties).
                                             1
                                STIPULATED PROTECTIVE ORDER
 1        The Stipulating Parties acknowledge that this Order does not confer blanket
 2 protections on all disclosures or responses to discovery and that the protection it affords
 3 from public disclosure and use extends only to the limited information or items that are
 4 entitled to confidential treatment under the applicable legal principles. The Stipulating
 5 Parties also acknowledge the statutory obligations and regulatory permission of the
 6 plaintiffs to share confidential information under this Order with other federal, state or
 7 local government agencies; the Stipulating Parties stipulate that this Order shall not affect
 8 those obligations or permissions. The Stipulating Parties further acknowledge, as set
 9 forth in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
10 file confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
11 that must be followed and the standards that will be applied when a party seeks
12 permission from the court to file material under seal.
13         B.     GOOD CAUSE STATEMENT
14        This action is likely to involve the exchange of non-publicly-available documents
15 and other information of a sensitive and confidential or proprietary nature, including loan
16 files, bank account statements, and real property records that may contain confidential
17 and personally identifiable information1 ("PII"), financial, and/or technical information
18 for which special protection from public disclosure is warranted. Such confidential and
19
20   1
      Office of Management and Budget (OMB) Memorandum M-17-12, Preparing for and
21   Responding to a Breach of Personally Identifiable Information, January 3,, 2017(OMB
     M-17-12), defines PII as " information that can be used to distinguish or trace an
22
     individual's identity, either alone or when combined with other information that is linked
23   or linkable to a specific individual. Because there are many different types of information
24   that can be used to distinguish or trace an individual's identity, the term PII is necessarily
     broad. To determine whether information is PII, the [entity or individual] . . . shall
25   perform an assessment of the specific risk that an individual can be identified using the
26   information with other information that is linked or linkable to the individual. In
     performing this assessment, it is important to recognize that information that is not PII
27   can become PII whenever additional information becomes available -in any medium or
28   from any source -that would make it possible to identify an individual."
                                               2
                                  STIPULATED PROTECTIVE ORDER
 1 proprietary materials and information consist of, among other things, confidential
 2 business or financial information, tax related information and filings, information
 3 regarding confidential business practices, or other confidential research, information
 4 otherwise generally unavailable to the public, or information regarding borrowers
 5 (including information implicating privacy rights of third parties), which may be
 6 privileged or otherwise protected from disclosure under state or federal statutes, court
 7 rules, case decisions, or common law. Accordingly, to expedite the flow of information,
 8 to facilitate the prompt resolution of disputes over confidentiality of discovery materials,
 9 to adequately protect information the parties are entitled to keep confidential, to ensure
10 that the parties are permitted reasonable necessary uses of such material in preparation
11 for and in the conduct of trial, to address their handling at the end of the litigation, and
12 serve the ends of justice, a protective order for such information is justified in this matter.
13 It is the intent of the parties that information will not be designated as confidential for
14 tactical reasons and that nothing be so designated without a good faith belief that it has
15 been maintained in a confidential, non-public manner, and there is good cause why it
16 should not be part of the public record of this case.
17 2.      DEFINITIONS
18       2.1     Action: This case, Bureau of Consumer Financial Protection v. Consumer
19 Advocacy Center Inc., Case No. 8:19-cv-01998 MWF (KSx), pending in the United States
20 District Court for the Central District of California.
21       2.2     Challenging Party: a Party or Non-Party that challenges the designation of
22 information or items under this Order.
23       2.3     “CONFIDENTIAL” Information or Items: information (regardless of how
24 it is generated, stored or maintained) or tangible things that qualify for protection under
25 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
26 Statement.
27      2.4   Counsel: Government Counsel, Outside Counsel of Record, and House
28
                                              3
                                 STIPULATED PROTECTIVE ORDER
 1 Counsel (as well as their support staff).
 2       2.5     Designating Party: a Party or Non-Party that designates information or items
 3 that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
 4       2.6     Disclosure or Discovery Material: all items or information, regardless of the
 5 medium or manner in which it is generated, stored, or maintained (including, among other
 6 things, testimony, transcripts, and tangible things), that are produced or generated in
 7 disclosures or responses to discovery in this matter.
 8       2.7     Expert: a person with specialized knowledge or experience in a matter
 9 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
10 expert witness or as a consultant in this Action, unless and until such person is excluded
11 by order of the Court.
12       2.8     House Counsel: attorneys who are employees of a party to this Action.
13 House Counsel does not include Outside Counsel of Record or any other outside counsel.
14       2.9     Non-Party: any natural person, partnership, corporation, association, or
15 other legal entity not named as a Party to this action.
16       2.10    Government Counsel:        attorneys and prosecution team support staff,
17 including consultants, contractors and retained experts, representing a government
18 agency or sovereign power of a State.
19       2.11    Outside Counsel of Record: attorneys who are not employees of a party to
20 this Action but are retained to represent or advise a party to this Action and have appeared
21 in this Action on behalf of that party or are affiliated with a law firm which has appeared
22 on behalf of that party, and includes support staff.
23       2.12    Party: any party to this Action, including all of its officers, directors,
24 employees, consultants, contractors, retained experts, and Outside Counsel of Record
25 (and their support staffs).
26       2.13    Producing Party: a Party or Non-Party that produces Disclosure or
27 Discovery Material in this Action.
28
                                              4
                                 STIPULATED PROTECTIVE ORDER
 1       2.14     Professional Vendors: persons or entities that provide litigation support
 2 services     (e.g.,   photocopying,   videotaping,   translating,   preparing   exhibits   or
 3 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 4 their employees and subcontractors.
 5       2.15     Protected Material: any Disclosure or Discovery Material that is designated
 6 as “CONFIDENTIAL.”
 7       2.16     Receiving Party: A Party that receives Disclosure or Discovery Material
 8 from a Producing Party.
 9 3.     SCOPE
10       The protections conferred by this Stipulation and Order cover not only Protected
11 Material (as defined above), but also (1) any information copied or extracted from
12 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
13 Material; and (3) any testimony, conversations, or presentations by Parties or their
14 Counsel that might reveal Protected Material.
15       Any use of Protected Material at trial shall be governed by the orders of the trial
16 judge. This Order does not govern the use of Protected Material at trial.
17 4.     DURATION
18       Even after final disposition of this litigation, the confidentiality obligations imposed
19 by this Order shall remain in effect until a Designating Party agrees otherwise in writing
20 or a court order otherwise directs. Final disposition shall be deemed to be the later of (1)
21 dismissal of all claims and defenses in this Action, with or without prejudice; and (2)
22 final judgment herein after the completion and exhaustion of all appeals, rehearings,
23 remands, trials, or reviews of this Action, including the time limits for filing any motions
24 or applications for extension of time pursuant to applicable law.
25 5.     DESIGNATING PROTECTED MATERIAL
26       5.1      Exercise of Restraint and Care in Designating Material for Protection.
27       Each Party or Non-Party that designates information or items for protection under
28
                                              5
                                 STIPULATED PROTECTIVE ORDER
 1 this Order must take care to limit any such designation to specific material that qualifies
 2 under the appropriate standards. The Designating Party must designate for protection
 3 only those parts of material, documents, items, or oral or written communications that
 4 qualify so that other portions of the material, documents, items, or communications for
 5 which protection is not warranted are not swept unjustifiably within the ambit of this
 6 Order.
 7       Mass, indiscriminate, or routinized designations are prohibited. Designations that
 8 are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
 9 to unnecessarily encumber the case development process or to impose unnecessary
10 expenses and burdens on other parties) may expose the Designating Party to sanctions.
11       If it comes to a Designating Party’s attention that information or items that it
12 designated for protection do not qualify for protection, that Designating Party must
13 promptly notify all other Parties that it is withdrawing the inapplicable designation.
14       5.2     Manner and Timing of Designations. Except as otherwise provided in this
15 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
16 ordered, Disclosure or Discovery Material that qualifies for protection under this Order
17 must be clearly so designated before the material is disclosed or produced.
18       Designation in conformity with this Order requires:
19       (a)     For information in documentary form (e.g., paper or electronic documents,
20 but excluding transcripts of depositions or other pretrial or trial proceedings), that the
21 Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
22 “CONFIDENTIAL legend”), to each page that contains protected material. If only a
23 portion or portions of the material on a page qualifies for protection, the Producing Party
24 also must clearly identify the protected portion(s) (e.g., by making appropriate markings
25 in the margins). For information in non-static documentary form (e.g., spreadsheets) for
26 which the application of the legend “CONFIDENTIAL” is impracticable, a slip or cover
27 sheet with the legend “CONFIDENTIAL” shall be provided. If only a portion or portions
28
                                             6
                                STIPULATED PROTECTIVE ORDER
 1 of the material in such a document qualify for protection, the slip or cover sheet shall
 2 clearly identify the protected portion(s) (e.g., by specifying the row and column numbers
 3 in a spreadsheet).
 4       A Party or Non-Party that makes original documents available for inspection need
 5 not designate them for protection until after the inspecting Party has indicated which
 6 documents it would like copied and produced. During the inspection and before the
 7 designation, all of the material made available for inspection shall be deemed
 8 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 9 copied and produced, the Producing Party must determine which documents, or portions
10 thereof, qualify for protection under this Order. Then, before producing the specified
11 documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
12 that contains Protected Material. If only a portion or portions of the material on a page
13 qualifies for protection, the Producing Party also must clearly identify the protected
14 portion(s) (e.g., by making appropriate markings in the margins).
15       (b)     For testimony given in depositions that the Designating Party identify the
16 Disclosure or Discovery Material (i) on the record, before the close of the deposition all
17 protected testimony, or (ii) up to 14 days after receipt of the deposition transcript if on
18 the record during the deposition or in writing before the end of the next business day after
19 the deposition, the Designating Party indicates an intent to so identify protected
20 testimony. Before the expiration of the 14-day period for designation, a transcript shall
21 be treated during that period as if it had been designated “CONFIDENTIAL” unless
22 otherwise agreed.
23       (c)     For information produced in some form other than documentary and for any
24 other tangible items, that the Producing Party affix in a prominent place on the exterior
25 of the container or containers in which the information is stored the legend
26 “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
27 the Producing Party, to the extent practicable, shall identify the protected portion(s).
28
                                             7
                                STIPULATED PROTECTIVE ORDER
 1       5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
 2 to designate qualified information or items does not, standing alone, waive the
 3 Designating Party’s right to secure protection under this Order for such material. Upon
 4 timely correction of a designation, the Receiving Party must make reasonable efforts to
 5 assure that the material is treated in accordance with the provisions of this Order.
 6 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
 7       6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation
 8 of confidentiality at any time that is consistent with the Court’s Scheduling Order.
 9       6.2     Meet and Confer. The Challenging Party shall initiate the dispute
10       resolution process under Local Rule 37.1 et seq.
11       6.3     The burden of persuasion in any such challenge proceeding shall be on the
12 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
13 to harass or impose unnecessary expenses and burdens on other parties) may expose the
14 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
15 the confidentiality designation, all parties shall continue to afford the material in question
16 the level of protection to which it is entitled under the Producing Party’s designation until
17 the Court rules on the challenge.
18 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
19       7.1     Basic Principles. A Receiving Party may use Protected Material that is
20 disclosed or produced by another Party or by a Non-Party in connection with this Action
21 only for prosecuting, defending, or attempting to settle this Action unless another use is
22 authorized by this Order or permitted by state or federal statute or regulation applicable
23 to the Plaintiffs. Such Protected Material may be disclosed only to the categories of
24 persons and under the conditions described in this Order and as permitted by state or
25 federal statute or regulation applicable to the Plaintiffs. When the Action has been
26 terminated, a Receiving Party must comply with the provisions of section 13 below
27 (FINAL DISPOSITION).
28
                                              8
                                 STIPULATED PROTECTIVE ORDER
 1       Protected Material must be stored and maintained by a Receiving Party at a location
 2 and in a secure manner that ensures that access is limited to the persons authorized under
 3 this Order.
 4       7.2     Law Enforcement Sharing. Exercising prosecutorial discretion, any
 5 Government Counsel, without notice to other parties, may share Protected Material with
 6 any federal, state, or local government agency for the purpose of the investigation or
 7 prosecution of any potential criminal, civil, or administrative violation of federal or state
 8 law. Upon such law enforcement sharing, Government Counsel will provide a copy of
 9 this protective order to the receiving law enforcement agency, provided that, no FINAL
10 DISPOSITION provisions (in section 13 below) shall apply to shared materials that are
11 maintained in confidential investigation files. Such law enforcement shared materials
12 will be disposed with the regular course of investigation files record retention
13 requirements of specific law enforcement agencies.
14       7.3     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
15 ordered by the court or permitted in writing by the Designating Party, a Receiving Party
16 may disclose any information or item designated “CONFIDENTIAL” only to:
17       (a)     the Receiving Party’s Outside Counsel of Record in this Action, as well as
18 employees of said Outside Counsel of Record to whom it is reasonably necessary to
19 disclose the information for this Action;
20       (b)     Government Counsel, as well as investigators, support staff, and other
21 agents of Government Counsel to whom it is reasonably necessary to disclose the
22 information for this Action;
23       (c)     the officers, directors, employees (including House Counsel) and contractors
24 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
25       (d)     Experts (as defined in this Order) of the Receiving Party to whom disclosure
26 is reasonably necessary for this Action and who have signed the “Acknowledgment and
27 Agreement to Be Bound” (Exhibit A);
28
                                             9
                                STIPULATED PROTECTIVE ORDER
 1       (e)     the court and its personnel;
 2       (f)     court reporters and their staff;
 3       (g)     professional jury or trial consultants, mock jurors, and Professional Vendors
 4 to whom disclosure is reasonably necessary for this Action and who have signed the
 5 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6       (h)     the author or recipient of a document containing the information or a
 7 custodian or other person who otherwise possessed or knew the information;
 8       (i)     during their depositions, witnesses, and attorneys for witnesses, in the
 9 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
10 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not
11 be permitted to keep any confidential information unless they sign the “Acknowledgment
12 and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
13 Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
14 depositions that reveal Protected Material may be separately bound by the court reporter
15 and may not be disclosed to anyone except as permitted under this Stipulated Protective
16 Order;
17       (j)     any mediator or settlement officer, and their supporting personnel, mutually
18 agreed upon by any of the parties engaged in settlement discussions;
19       (k)     to a federal or state agency by the Plaintiffs where the disclosure is required
20 or permitted by statute or regulation; and
21       (l)     to the Court-appointed Receiver and his counsel and agents in this Action.
22 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
23 OTHER LITIGATION
24       If a Party is served with a subpoena or a court order or other legal process, including
25 discovery requests, issued in other litigation that compels disclosure of any information
26 or items designated in this Action as “CONFIDENTIAL,” that Party must:
27       (a)    promptly notify in writing the Designating Party. Such notification shall
28
                                             10
                                STIPULATED PROTECTIVE ORDER
 1 include a copy of the subpoena, court order, or other legal process;
 2       (b)     promptly notify in writing the party who caused the subpoena, order, or other
 3 legal process to issue in the other litigation that some or all of the material covered by the
 4 subpoena or order is subject to this Protective Order. Such notification shall include a
 5 copy of this Stipulated Protective Order; and
 6       (c)     cooperate with respect to all reasonable procedures sought to be pursued by
 7 the Designating Party whose Protected Material may be affected.
 8       If the Designating Party timely seeks a protective order, the Party served with the
 9 subpoena, court order, or other legal process shall not produce any information designated
10 in this action as “CONFIDENTIAL” before a determination by the court from which the
11 subpoena or order issued, unless the Party has obtained the Designating Party’s
12 permission. The Designating Party shall bear the burden and expense of seeking
13 protection in that court of its confidential material and nothing in these provisions should
14 be construed as authorizing or encouraging a Receiving Party in this Action to disobey a
15 lawful directive from another court.
16 9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TOBE PRODUCED IN
17 THIS LITIGATION
18       (a)     The terms of this Order are applicable to information produced by a Non-
19 Party in this Action and designated as “CONFIDENTIAL.” Such information produced
20 by Non-Parties in connection with this litigation is protected by the remedies and relief
21 provided by this Order. Nothing in these provisions should be construed as prohibiting a
22 Non-Party from seeking additional protections.
23       (b)     In the event that a Party is required, by a valid discovery request, to produce
24 a Non-Party’s confidential information in its possession, and the Party is subject to an
25 agreement with the Non-Party not to produce the Non-Party’s confidential information,
26 then the Party shall:
27      (1)     promptly notify in writing the Requesting Party and the Non-Party that some
28
                                             11
                                STIPULATED PROTECTIVE ORDER
 1 or all of the information requested is subject to a confidentiality agreement with a Non-
 2 Party;
 3       (2)       promptly provide the Non-Party with a copy of the Stipulated Protective
 4 Order in this Action, the relevant discovery request(s), and a reasonably specific
 5 description of the information requested; and
 6       (3)       make the information requested available for inspection by the Non-Party,
 7 if requested.
 8       (c)       If the Non-Party fails to seek a protective order from this court within 14
 9 days of receiving the notice and accompanying information, the Receiving Party may
10 produce the Non-Party’s confidential information responsive to the discovery request. If
11 the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
12 information in its possession or control that is subject to the confidentiality agreement
13 with the Non-Party before a determination by the court. Absent a court order to the
14 contrary, the Non-Party shall bear the burden and expense of seeking protection in this
15 court of its Protected Material.
16 10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
17       If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
18 Protected Material to any person or in any circumstance not authorized under this
19 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
20 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
21 all unauthorized copies of the Protected Material, (c) inform the person or persons to
22 whom unauthorized disclosures were made of all the terms of this Order, and (d) request
23 such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
24 that is attached hereto as Exhibit A.
25 11.      INADVERTENT PRODUCTION OF                   PRIVILEGED OR OTHERWISE
26 PROTECTED MATERIAL
27    When a Producing Party gives notice to Receiving Parties that certain inadvertently
28
                                              12
                                 STIPULATED PROTECTIVE ORDER
 1 produced material is subject to a claim of privilege or other protection, the obligations of
 2 the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
 3 This provision is not intended to modify whatever procedure may be established in an e-
 4 discovery order that provides for production without prior privilege review.
 5       The production of privileged or work product protected documents, whether
 6 inadvertent or otherwise, is not a waiver of the privilege or protection from discovery in
 7 this case or in any other federal or state proceeding. This Order shall be interpreted to
 8 provide the maximum protection allowed by Federal Rule of Evidence 502(d). Nothing
 9 contained herein is intended to or shall serve to limit a party’s right to conduct a review
10 of documents (including metadata) for relevance, responsiveness and/or segregation of
11 privileged and/or protected information before production.
12 12.    MISCELLANEOUS
13       12.1    Right to Further Relief. Nothing in this Order abridges the right of any
14 person to seek its modification by the Court in the future.
15       12.2    Right to Assert Other Objections. By stipulating to the entry of this
16 Protective Order no Party waives any right it otherwise would have to object to disclosing
17 or producing any information or item on any ground not addressed in this Stipulated
18 Protective Order. Similarly, no Party waives any right to object on any ground to use in
19 evidence of any of the material covered by this Protective Order.
20       12.3    Filing Protected Material. Without written permission from the Designing
21 Party or a Court order secured after appropriate notice to all interested persons, a Party
22 may not file in the public record in this Action any Protected Material. A Party that seeks
23 to file under seal any Protected Material must comply with Civil Local Rule 79-5.
24 Protected Material may only be filed under seal pursuant to a court order authorizing the
25 sealing of the specific Protected Material at issue. If a Party's request to file Protected
26 Material under seal is denied by the court, then the Receiving Party may file the
27 information in the public record unless otherwise instructed by the court.
28
                                             13
                                STIPULATED PROTECTIVE ORDER
 1 13.    FINAL DISPOSITION
 2       (a)     The confidentiality obligations imposed by this Order shall remain in effect
 3 until a Designating Party agrees otherwise in writing or a court order otherwise directs.
 4 After the final disposition of this Action, as defined in paragraph 4, within 60 days of a
 5 written request by the Designating Party, each Receiving Party must return all Protected
 6 Material to the Producing Party or destroy such material or retain such material as
 7 required by state or federal recordkeeping requirements in a manner that ensures the
 8 confidentiality of the material. As used in this subdivision, “all Protected Material”
 9 includes all copies, abstracts, compilations, summaries, and any other format reproducing
10 or capturing any of the Protected Material except as required to comply with state or
11 federal recordkeeping requirements. Whether the Protected Material is returned,
12 destroyed, or retained pursuant to state or federal recordkeeping requirements, the
13 Receiving Party must submit a written certification to the Producing Party (and, if not the
14 same person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
15 (by category, where appropriate) all the Protected Material that was returned, destroyed
16 or retained pursuant to state or federal recordkeeping requirements, and (2) affirms that
17 the Receiving Party has not retained any copies, abstracts, compilations, summaries or
18 any other format reproducing or capturing any of the Protected Material except as
19 required pursuant to state or federal recordkeeping requirements. Notwithstanding this
20 provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers,
21 trial, deposition, and hearing transcripts, legal memoranda, correspondence, deposition
22 and trial exhibits, expert reports, attorney work product, and consultant and expert work
23 product, even if such materials contain Protected Material. Any such archival copies that
24 contain or constitute Protected Material remain subject to this Protective Order as set
25 forth in Section 4 (DURATION).
26        (b)    The provisions of this Section (Section 13, FINAL DISPOSITION) apply
27 only to the Receiver following his discharge by the Court, and then only to the extent not
28
                                             14
                                STIPULATED PROTECTIVE ORDER
1 in conflict with the Court’s discharge order.
2 14.    Any violation of this Order may be punished by any and all appropriate measures
3 including, without limitation, contempt proceedings and/or monetary sanctions.
4 15.    The Court shall retain jurisdiction after the resolution of this action to enforce or
5 modify the terms of this order.
6       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
7 Dated: December 8, 2020                 Respectfully submitted,
8                                         By: /s/ N. Nathan Dimock
9
                                          N. Nathan Dimock (D.C. Bar No. 487743)
10                                        (admitted pro hac vice)
                                          Enforcement Attorney
11
                                          1700 G Street NW
12                                        Washington, DC 20552
13                                        Phone: (202) 435-9198
                                          Fax: (202) 435-9346
14                                        Email: nathan.dimock@cfpb.gov
15
                                          Attorney for Plaintiff
16                                        Bureau of Consumer Financial Protection
17
                                          By: /s/ M. Lynne Weaver
18                                        M. Lynne Weaver (N.C. Bar No. 19397)
19                                        (admitted pro hac vice)
                                          Special Deputy Attorney General
20                                        North Carolina Department of Justice
21                                        114 W. Edenton St.
                                          Raleigh, NC 27603
22                                        Phone: (919) 716-6039
23                                        Fax: (919) 716-6050
                                          Email: lweaver@ncdoj.gov
24
25                                        Attorney for Plaintiff
                                          State of North Carolina
26
27                                        By: /s/ Evan Romanoff
                                          Evan Romanoff (admitted pro hac vice)
28
                                           15
                              STIPULATED PROTECTIVE ORDER
1            Atty. Reg. No. 0398223
             Assistant Attorney General
2
             445 Minnesota Street, Suite 1200
3            St. Paul, MN 55101-2130
             Phone: (651) 757-1454
4
             Fax: (651) 296-7438
5            Email: evan.romanoff@ag.state.mn.us
6
             Attorney for Plaintiff
7            State of Minnesota
8
             By: /s/ Christina Tusan
9            Christina Tusan,
             Supervising Deputy City Attorney
10
             Office of the City Attorney
11           Consumer and Workplace Protection Unit
12           200 N. Main Street, 500 City Hall East
             Los Angeles, CA 90012
13           213-473-6908
14           Email: christina.tusan@lacity.org

15           Attorney for Plaintiff
16           The People of the State of California

17           By: /s/ Julian Burns King
18           Julian Burns King
             King and Siegel LLP
19           724 South Spring Street Suite 201
20           Los Angeles, CA 90014
             213-465-4802
21           Fax: 213-465-4803
22           Email: julian@kingsiegel.com

23           Attorney for Defendant Albert Kim, and
24           Relief Defendants Infinite Management Corp.,
             Sarah Kim, and 1st Generation Holdings, LLC
25
26           By: /s/ Matthew Leo Eanet
             Matthew Leo Eanet
27           Eanet PC
28
                  16
     STIPULATED PROTECTIVE ORDER
 1                                          EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4       I,__________________________________, [print or                type full     name], of
 5 _________________________________ [print or type full address], declare under
 6 penalty of perjury that I have read in its entirety and understand the Stipulated Protective
 7 Order that was issued by the United States District Court for the Central District of
 8 California on [date] in the case of Bureau of Consumer Financial Protection v.
 9 Consumer Advocacy Center Inc., Case No. 8:19-cv-01998 MWF (KSx). I agree to
10 comply with and to be bound by all the terms of this Stipulated Protective Order and I
11 understand and acknowledge that failure to so comply could expose me to sanctions and
12 punishment in the nature of contempt. I solemnly promise that I will not disclose in any
13 manner any information or item that is subject to this Stipulated Protective Order to any
14 person or entity except in strict compliance with the provisions of this Order.
15       I further agree to submit to the jurisdiction of the United States District Court for the
16 Central District of California for the purpose of enforcing the terms of this Stipulated
17 Protective Order, even if such enforcement proceedings occur after termination of this
18 action. I hereby appoint _______________________________ [print or type full
19 name] of __________________________________ [print or type full address and
20 telephone number] as my California agent for service of process in connection with this
21 action or any proceedings related to enforcement of this Stipulated Protective Order.
22 Date: ______________________________________
23 City and State where sworn and signed: _______________________________
24
25 Printed name: _____________________________
26
27 Signature:    ____________________________
28
                                              18
                                 STIPULATED PROTECTIVE ORDER
